   Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 1 of 6 PageID: 81



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MANUEL GARCIA,                            :
                                          :
            Petitioner,                   :   Civ. No. 19-18537 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :          OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

       Before this Court is Petitioner’s amended motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (“Instant Motion”). (ECF No. 5). His motion challenges

this Court’s sentence in United States v. Garcia, Crim. No. 93-536 (D.N.J. 1994).

       This is the latest of Petitioner’s many motions pursuant to 28 U.S.C. § 2255, or other

challenges later construed as § 2255 motions, attacking his 1994 conviction and sentence. The

Court will recite the procedural history of Petitioner’s cases, from the Court’s most recent Opinion:

               1. Following a jury trial before this Court on September 29, 1994,
               Petitioner was convicted of using interstate commerce facilities to
               commit a murder for hire, in violation of 18 U.S.C. § 1958, and was
               sentenced to life imprisonment on October 4, 1994. United States v.
               Garcia, Crim. No. 93-536-03 (D.N.J.). Petitioner appealed, see
               United States v. Garcia, App. No. 94-5647 (3d Cir.), and the Third
               Circuit Court of Appeals affirmed his conviction on July 29, 1996.
               United States v. Garcia, 92 F.3d 1173 (3d Cir. 1996).

               2. On June 2, 1997, Petitioner filed his initial petition to vacate, set
               aside, or correct his sentence pursuant to 28 U.S.C. § 2255 in this
               Court. [Garcia v. United States, Civ. No. 97-2861 (D.N.J.), Docket
               Item 1.] The Court denied his petition in an Opinion and Order dated
               July 29, 1998. [Id. at Docket Items 8 & 9.] Petitioner sought to
               appeal that ruling [id. at Docket Item 12], but this Court denied his
               request for a Certificate of Appealability [id. at Docket Item 14], and
               the Third Circuit did the same. [Id. at Docket Item 16.]



                                                  1
Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 2 of 6 PageID: 82



        3. On August 13, 2001, Petitioner filed a motion seeking a reduction
        of his sentence pursuant to an amendment to United States
        Sentencing Guidelines § 2E1.4, which the Court construed as a
        motion arising under 18 U.S.C. § 3582(c) and denied on the merits.
        United States v. Garcia, 204 F. Supp. 2d 790 (D.N.J. 2002).

        4. On June 27, 2005, Petitioner filed a second § 2255 petition in this
        Court, seeking relief under Rules 15 and 60(b), Fed. R. Civ. P., as
        well as Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v.
        Washington, 542 U.S. 296 (2004), and United States v. Booker, 543
        U.S. 220 (2005). [Garcia, Civ. No. 97-2861 (D.N.J.), Docket Item
        17.] This Court denied that petition as untimely [id. at Docket Item
        18], and Petitioner did not seek further review.

        5. On April 17, 2007, Petitioner filed a motion to reopen and
        supplement his originally-filed petition for habeas corpus and to
        vacate his sentence pursuant to § 2255, Fed. R. Civ. P. 60(b), and
        “The All Writs Act,” 28 U.S.C. § 1651. [Id. at Docket Item 23.] For
        the reasons explained in a Memorandum Opinion dated April 9,
        2008, the Court construed this motion as a successive § 2255
        petition and dismissed the petition for lack of jurisdiction. Garcia v.
        United States, 2008 WL 1375571 (D.N.J. Apr. 9, 2008). Petitioner
        requested a Certificate of Appealability under 28 U.S.C. §
        2253(c)(1), see Garcia v. United States, App. No. 08-2249 (3d Cir.),
        which the Third Circuit denied. [Garcia, Civ. No. 97-2861, Docket
        Item 31.]

        6. On May 11, 2009, Petitioner filed in his criminal case a motion to
        “set aside judgment and dismiss the indictment for void judgment,
        and lack of jurisdiction.” [Garcia, Crim. No. 93-536 (D.N.J.),
        Docket Item 22.] Although Petitioner styled this motion as a Rule
        60(b)(4) attack on a void judgment, the Court found that he was in
        fact offering new collateral attacks on the underlying conviction,
        construed this motion as a successive § 2255 petition, and dismissed
        the petition for lack of jurisdiction. Garcia v. United States, 2009
        WL 3068390 (D.N.J. Sept. 22, 2009).

        7. Petitioner subsequently filed two more motions seeking to reopen
        his § 2255 proceedings pursuant to Rules 60(b)(6) and (d), Fed. R.
        Civ. P., and Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S.
        238 (1944). [Garcia, Civ. No. 97-2861, Docket Item 32; Garcia,
        Crim. No. 93-536, Docket Item 52.] On May 10, 2011, the Court
        issued a Memorandum Opinion and Order, construing these motions
        as successive § 2255 petitions and dismissing them for lack of
        jurisdiction. Garcia v. United States, 2011 WL 1792277 (D.N.J.
        May 10, 2011). Alternatively, the Court held that Petitioner had not

                                          2
    Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 3 of 6 PageID: 83



                met his burden to bring a successful independent action under
                Hazel-Atlas. Id. Petitioner appealed and the Third Circuit Court of
                Appeals affirmed on August 25, 2011. See United States v. Garcia,
                App. No. 11-2413 (3d Cir.).

                8. On July 17, 2012, Petitioner filed an application with the Third
                Circuit requesting leave to file a second or successive petition
                pursuant to 28 U.S.C. §§ 2244(b) and 2255(h). In re: Manuel
                Garcia, App. No. 12-2977 (3d Cir.). The Third Circuit denied this
                application under § 2255(h) because Petitioner did not claim to rely
                upon a new rule of constitutional law and because the purported
                “new evidence” that Petitioner raised in his proposed habeas petition
                had already been considered and rejected by the Third Circuit in In
                re: Manual Garcia, App. No. 00-5013 (3d Cir.). To the Court’s
                knowledge, Petitioner has not since sought leave from the Third
                Circuit to file any second or successive petitions pursuant to 28
                U.S.C. §§ 2244(b) and 2255(h).

                9. [Thereafter, Petitioner filed] a “motion” purportedly requesting
                relief from Petitioner’s sentence pursuant to Federal Rule of Civil
                Procedure 60(b)(6) and a § 2255 petition seeking to vacate, set aside,
                or correct Petitioner’s sentence in light of the U.S. Supreme Court
                cases of Johnson v. United States, 135 S. Ct. 2551 (2015) and Welch
                v. United States, 136 S. Ct. 1257 (2016).

Garcia v. United States, No. 16-3576, 2019 WL 2234013, at *1–2 (D.N.J. May 23, 2019)

(alterations in original).

        This Court concluded that Petitioner’s Rule 60(b) motion was “actually a successive §

2255” motion. Id. at 3. The motion was “very clearly attacking the legality of his underlying

conviction, which he argued was obtained through a ‘defective’ indictment.” Id. Consequently,

the Court dismissed that motion for lack of jurisdiction and found that it was not in the interests of

justice to transfer it to the Third Circuit. Id. at 3–4.

        As to Petitioner’s successive § 2255 motion based on Johnson and Welch, once again,

Petitioner did not receive permission from the Third Circuit to file that motion. Id. at 4. As a result,

this Court did not have jurisdiction. The Court held, however, that it was in the interest of justice

to transfer the motion to the Third Circuit, as an application for leave to file a second or successive

                                                     3
    Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 4 of 6 PageID: 84



§ 2255 motion. Id. In August of 2019, the Third Circuit denied that application. See In re: Manual

Garcia, App. No. 19-2198 (3d Cir.).

       Turning then to the Instant Motion, Petitioner generally argues: (1) that his role in the

murder for hire was minimal1 and that the evidence only amounted to aiding and abetting; (2) there

were mitigating circumstances; (3) the prosecutor acted in bad faith in his decision to charge

Petitioner with murder for hire; and (4) that there were defects in the indictment. (ECF No. 5, at

27–28, 33–34).     Additionally, Petitioner argues that this Court misapplied the sentencing

guidelines in light of United States v. Boney, 769 F.3d 153, 158 (3d Cir. 2014)(holding, among

other things, that a district court erred by “selecting a guideline that was not referenced in

Appendix A for the offense of conviction.”).

       Under 28 U.S.C. § 2255(h), “a second or successive motion must be certified as provided

in section 2244 by a panel of the appropriate court of appeals.” In particular, before a district

court can entertain such a motion, “the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3). When

a petitioner files a second or successive § 2255 motion “without the permission of a court of

appeals, the district court’s only option is to dismiss the [motion] or transfer it to the court of

appeals pursuant to 28 U.S.C. § 1631.” Kunz v. Attorney Gen. of the State of New Jersey, No. 16-

8817, 2017 WL 44946, at *2 (D.N.J. Jan. 4, 2017) (quoting Robinson v. Johnson, 313 F.3d 128,

139 (3d Cir. 2002)).




1
  Petitioner appears to argue that he only aided and abetted the murder for hire, because he only
“discussed the murder of Robert Cohen” with an individual, and in that same meeting, Petitioner
“introduced the individual to defendant Chris Oscar DeJesus. DeJesus agreed to kill Robert Cohen
for 10,000,” and so Petitioner “had no other participation in the murder for hire.” (ECF No. 5, at
35–36).
                                                 4
   Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 5 of 6 PageID: 85



       In the present case, the Instant Motion is plainly a second or successive § 2255 motion.

Once again, Petitioner has not shown that the Third Circuit granted him permission to file this

motion. Absent permission from the Third Circuit, this Court lacks jurisdiction over this matter.

       Under 28 U.S.C. § 1631:

               Whenever a civil action is filed in a court … and that court finds that
               there is a want of jurisdiction, the court shall, if it is in the interest
               of justice, transfer such action … to any other such court in which
               the action or appeal could have been brought at the time it was filed
               … and the action or appeal shall proceed as if it had been filed in or
               noticed for the court to which it is transferred on the date upon which
               it was actually filed in or noticed for the court from which it is
               transferred.

       This Court finds that it is not in the interest of justice to transfer this matter to the Third

Circuit. In determining whether to permit a second or successive § 2255 motion, a Court of

Appeals must certify that the motion involves:

               (1) newly discovered evidence that, if proven and viewed in light of
               the evidence as a whole, would be sufficient to establish by clear
               and convincing evidence that no reasonable factfinder would have
               found the movant guilty of the offense; or

               (2) a new rule of constitutional law, made retroactive to cases on
               collateral review by the Supreme Court, that was previously
               unavailable.

28 U.S.C. § 2255(h).

       With those principles in mind, Petitioner’s arguments that the indictment was deficient,

that the prosecutor was overzealous, that there were mitigating factors, and that the evidence

against him was generally insufficient, do not amount to “newly discovered evidence” within the

meaning of § 2255(h).

       On the other hand, Petitioner’s sentencing arguments regarding United States v. Boney,

769 F.3d 153, 158 (3d Cir. 2014), do not rely upon “a new rule of constitutional law, made



                                                   5
   Case 1:19-cv-18537-RBK Document 7 Filed 06/08/20 Page 6 of 6 PageID: 86



retroactive to cases on collateral review by the Supreme Court.” Id. Similarly, although the Third

Circuit in Boney applied and addressed United States v. Booker, 543 U.S. 220 (2005) and Peugh

v. United States, 569 U.S. 530 (2013), those Supreme Court cases did not announce “a new rule

of constitutional law, made retroactive to cases on collateral review by the Supreme Court.” 28

U.S.C. § 2255(h); see, e.g., Thai v. Warden Lewisburg USP, 608 F. App’x 114, 117 (3d Cir. 2015);

In re Olopade, 403 F.3d 159, 164 (3d Cir. 2005).

       Accordingly, it does not appear that Petitioner can meet the requirements to bring a second

or successive § 2255 motion, and thus, the interests of justice do not warrant transferring this case

to the Third Circuit. Of course, Petitioner may seek permission from the Third Circuit himself

pursuant to §§ 2244(b) and 2255(h)(2), should he so choose. Finally, because jurists of reason

would not find it debatable that this Court lacks jurisdiction to consider Petitioner’s successive §

2255 motion, the Court will deny a certificate of appealability under 28 U.S.C. § 2253.

       For the foregoing reasons, Court will dismiss the Instant Motion for lack of jurisdiction

and a certificate of appealability shall not issue. Additionally, the Court will deny Petitioner’s

motion to appoint counsel and motion for an evidentiary hearing as moot. (ECF No. 6). An

appropriate Order follows.



DATED: June 2, 2020                                           s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 6
